—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered September 20, 1991, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The enhanced sentence imposed upon defendant because of his failure to comply with the conditions that would have entitled him to the lesser sentence promised was authorized (see, People v Smith, 188 AD2d 326; People v Maietta, 80 NY2d 702, affg 173 AD2d 17) and fair. The maximum sentence imposed of 9 years is substantially less than the authorized maximum of 15 years, and, in view of defendant’s criminal history and plea of guilty to another crime, committed while out on bail, should not be disturbed on appeal (see, People v Suitte, 90 AD2d 80). Any application by defendant to amelio*306rate the conditions of his incarceration should be directed to the correctional authorities (People v Holley, 162 AD2d 469, 470). Concur — Murphy, P. J., Carro, Ellerin, Kupferman and Asch, JJ.